--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com 10-K [bonds-10k_123110.htm]
Exhibit 10.106
 
 
UNIT PURCHASE AGREEMENT
 
 
This UNIT PURCHASE AGREEMENT (this “Agreement”), dated as of March 7, 2011, is
entered into by and among Bonds.com Group, Inc., a Delaware corporation (the
“Company”), and the Person identified on the signature page hereto
(collectively, the “Buyer”).
 
 
WHEREAS:
 
 
A.           The Company and the Buyer are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.
 
 
B.           The Buyer wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, Units (as defined below) of
securities of the Company, as more fully described in this Agreement.  As used
herein, each “Unit” purchased by the Buyer shall consist of:  (i) 100 shares
(the “Shares”) of Series D Convertible Preferred Stock of the Company, par value
$0.0001 per share (“Series D Preferred Stock”), and (ii) warrants exercisable
for 1,428,571.429 shares of common stock of the Company, par value $0.0001 per
share (“Common Stock”), at an exercise price of $0.07 per share, subject to
equitable adjustment for stock splits, stock combinations, reorganizations and
similar events (the “Warrants”). The Units, the Shares, the Warrants and the
Common Stock to be issued upon exercise of the Warrants are collectively
referred to herein as the “Securities.”
 
 
C.           In connection with, and as a condition precedent to the
consummation of, the transactions contemplated by this Agreement, the Buyer is
(i) joining and becoming a party to a Series D Stockholders’ Agreement,
substantially in the form attached hereto as Exhibit A (the “Stockholders’
Agreement”), which Stockholders’ Agreement was previously entered into by the
Company and the other parties identified therein; and (ii) joining and becoming
a party to an Amended and Restated Registration Rights Agreement, substantially
in the form attached hereto as Exhibit B (the “Registration Rights Agreement”),
which Registration Rights Agreement was previously entered into by the Company
and the other parties identified therein.
 
 
NOW, THEREFORE, the Company and the Buyer hereby agree as follows:
 
 
1.           PURCHASE AND SALE OF UNITS.
 
 
(a)           Sale and Issuance.  Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 5 and 6 below, the Company shall issue and sell
to the Buyer, and the Buyer agrees to purchase from the Company, that number of
Units set forth opposite the Buyer’s name on the signature page hereto (the
“Purchase Units”).
 
 
(b)           Closing.  The purchase and sale of the Purchase Units (the
“Closing”) shall take place remotely via the exchange of documents and
signatures at 10:00 a.m., New York City time, on the date hereof (or such other
date and time as is mutually agreed to by the Company and the Buyer).  The date
on which the Closing is actually held is referred to herein as the “Closing
Date.”
 
 
(c)           Purchase Price.  The purchase price for each Unit to be purchased
by the Buyer at the Closing hereunder shall be One Hundred Thousand Dollars
($100,000.00) (the “Purchase Price”).
 
 
(d)           Form of Payment; Delivery.  On the Closing Date, (i) the Buyer
shall pay the Purchase Price to the Company for each of the Units to be issued
and sold to the Buyer at the Closing by wire transfer of immediately available
funds in accordance with the Company’s written wire instructions
 

 
 

--------------------------------------------------------------------------------

 

and (ii) the Company shall issue to the Buyer one or more stock certificates,
evidencing the number of Shares to be purchased at the Closing by the Buyer free
and clear of any mortgage, pledge, hypothecation, rights of others, rights of
first refusal, claim, security interest, encumbrance, title, defect, voting
trust agreement, option, lien, taxes, charge or similar restrictions or
limitations (collectively, “Liens”) (with the physical certificate for such
Shares to be delivered promptly after the Closing).
 
 
(e)           Exercise of Warrants.  The Warrants may be exercised at any time
from the Exercise Date (as defined below) until the date that is five years from
such date (the “Warrant Exercise Period”).  The “Exercise Date” shall be the
first date on which the Company’s authorized shares of Common Stock are not less
than 1,000,000,000 (the “Authorized Share Increase”), which the Company
covenants to cause to occur no later than one hundred and eighty (180) days
following the Closing Date (the “Share Increase Deadline”).  Within the Warrant
Exercise Period, the Warrants may be exercised in whole or in part at the price
of $0.07 per share of Common Stock (the “Warrant Exercise Price”), with such
number of shares of Common Stock and Warrant Exercise Price being subject to
adjustment as set forth in the Warrant Certificate (as defined below), payable
by certified wire transfer to an account designated by the Company.  Upon
delivery of a Notice of Exercise Form duly executed in the form attached to the
Warrant Certificate hereto (which Notice of Exercise Form may be submitted by
delivery to the Company), together with payment of the aggregate Warrant
Exercise Price for the shares of Common Stock purchased, the Buyer shall be
entitled to receive a certificate or certificates for the shares of Common Stock
so purchased.  The Warrants will be certificated in substantially the form
attached hereto as Exhibit C (the “Warrant Certificate”).  All Warrants shall
include a cashless exercise feature.
 
 
(f)           Rounding.  When calculating the number of Securities represented
by a fraction of a Unit, the Company shall round up to the nearest whole
Security.
 
 
2.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company
represents and warrants to the Buyer that:
 
 
(a)           Organization and Qualification.  Each of the Company and its
“Subsidiaries” (which for purposes of this Agreement means any entity in which
the Company, directly or indirectly, owns at least a majority of the capital
stock or other equity or similar interest) are entities duly organized and
validly existing in good standing under the laws of the jurisdiction in which
they are formed, and have the requisite power and authorization to own their
properties and to carry on their business as now being conducted.
 
 
(b)           Authorization; Enforcement; Validity.  The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Stockholders’ Agreement and the
Registration Rights Agreement (collectively, the “Transaction Documents”) and to
issue the Securities in accordance with the terms hereof and thereof.  The
execution and delivery of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Units and the Shares and,
subject to the restrictions set forth in the Certificate of Designation of the
Series D Convertible Preferred Stock and Series D-1 Convertible Preferred Stock,
a copy of which is attached as Exhibit D hereto (the “Certificate of
Designation”), and the Warrants and the effectiveness of the Authorized Share
Increase, the reservation for issuance and the issuance of the Common Stock
issuable upon conversion of the Shares and upon exercise of the Warrants has
been duly authorized by the Company’s Board of Directors and no further consent
or authorization is required by the Company, its Board of Directors or its
stockholders.  This Agreement and the other Transaction Documents have been duly
executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 
2

--------------------------------------------------------------------------------

 

 
(c)           Issuance of Securities.  Subject to the restrictions set forth in
the Certificate of Designation and the Warrants and the effectiveness of the
Authorized Share Increase, the Securities are duly authorized and, upon issuance
in accordance with the terms hereof, shall be validly issued and free from all
Liens with respect to the issue thereof and the Shares shall be fully paid and
nonassessable with the holders being entitled to all rights accorded to a holder
of Series D Preferred Stock.  As of the Exercise Date, the Company shall have
duly authorized and reserved for issuance a number of shares of Common Stock
which equals the maximum number of shares of Common Stock issuable upon exercise
of the Warrants.
 
 
3.           REPRESENTATIONS AND WARRANTIES OF THE BUYER.  
 
 
The Buyer makes the following representations and warranties to the Company:
 
 
(a)           Validity; Enforcement.  The Transaction Documents have been duly
and validly authorized, executed and delivered on behalf of the Buyer and shall
constitute the legal, valid and binding obligations of the Buyer enforceable
against the Buyer in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.
 
 
(b)           No Public Sale or Distribution.  The Buyer is acquiring the
Securities for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the 1933 Act, and the Buyer does not have a
present arrangement to effect any distribution of Securities to or through any
person or entity; provided, however, that by making the representations herein,
the Buyer does not agree to hold any of the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act.  The Buyer is acquiring the Securities hereunder in the ordinary
course of its business.  The Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.
 
 
(c)           Accredited Investor Status.  The Investor has completed and
delivered an investor questionnaire to the Company in the form provided by the
Company.  All of the representations, warranties and statements in such
questionnaire are true, accurate and complete in all respects as of the date
hereof and as of the Closing.  The Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.
 
 
(d)           Reliance on Exemptions.  The Buyer’s principal state of residence
is as set forth on the signature page hereto.  The Buyer understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
the Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of the Buyer
to acquire the Securities.
 
 
(e)           Information.  The Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by the Buyer.  The Buyer and its advisors, if any,
have been afforded the opportunity to ask questions of the Company.  Neither
such inquiries nor any other due diligence investigations conducted by the Buyer
or its advisors, if any, or its representatives shall modify, amend or affect
the Buyer’s right to rely on the Company’s representations and warranties
contained herein.  The Buyer understands that its investment in the Securities
involves a high degree of risk and is able to afford a complete loss of such
investment.  The Buyer has sought such accounting,

 
3

--------------------------------------------------------------------------------

 

legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Securities.  The
investor further acknowledges that he, she or it has alone sufficient knowledge
and experience in financial and business matters so as to be capable of
evaluating the merits and risks of the investment in the Units on basis of the
undersigned’s investment experience, business experience, professional
experience, and/or education.
 
 
(f)           Transfer or Resale.  The Buyer understands that: (i) the
Securities have not been and are not being registered under the 1933 Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) the Buyer shall
have delivered to the Company an opinion of counsel, in a form reasonably
satisfactory to the Company, to the effect that such Securities to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration, or (C) the Buyer provides the Company with
reasonable assurance that such Securities can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act, as amended (or
a successor rule thereto) (collectively, “Rule 144”); (ii) any sale of the
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144 and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the Person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the 1933 Act) may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder; and (iii) neither the
Company nor any other Person is under any obligation to register the Securities
under the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.  Notwithstanding the foregoing, the
Securities may be pledged in connection with a bona fide margin account or other
loan or financing arrangement secured by the Securities and such pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and if the Buyer effects a pledge of Securities it shall
not be required to provide the Company with any notice thereof or otherwise make
any delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, this Section 3(f).
 
 
(g)           General Solicitation.  The Buyer is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or, to the
Buyer’s knowledge, any other general solicitation or general advertisement.
 
 
4.           COVENANTS.
 
 
(a)           Transfer Restrictions.
 
 
(i)           The Securities may only be disposed of in compliance with state
and federal securities laws.  In connection with any transfer of Securities by
the Buyer other than pursuant to an effective registration statement or Rule
144, to the Company or to an affiliate of the Buyer, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the 1933 Act.  As a condition of transfer, any such transferee shall agree
in writing to be bound by the terms of this Agreement.
 
 
(ii)           The Buyer agrees to the imprinting, so long as is required by
this Section 4(a), of a legend on any of the Securities in the following form:
 
 
[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
 
 
4

--------------------------------------------------------------------------------

 
 
ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.
 
 
(b)           Removal of Legend. Certificates evidencing the Securities shall
not contain any legend pursuant to Section 4(a)(ii): (i) while a registration
statement covering the resale of such security is effective under the 1933 Act,
or (ii) subject to the legal opinion requirement of the immediately succeeding
sentence, if such Securities are eligible for sale under Rule 144 or (iii) if
such legend is not required under applicable requirements of the 1933 Act
(including judicial interpretations and pronouncements issued by the staff of
the SEC).  The Company agrees that at such time as such legend is no longer
required under this Section 4(b), it will, no later than three trading days
following the delivery by the Buyer to the Company or the Company’s transfer
agent of a certificate representing the Securities, as applicable, issued with a
restrictive legend along with a reasonably acceptable legal opinion and broker
representation letter, deliver or cause to be delivered to the Buyer a
certificate representing such shares that is free from all restrictive and other
legends.  The Company may not make any notation on its records or give
instructions to the Company’s transfer agent that enlarge the restrictions on
transfer set forth in this Section 4.
 
 
(c)           Compliance with 1933 Act.  The Buyer agrees that the Buyer will
only sell any Securities pursuant to either the registration requirements of the
1933 Act, including any applicable prospectus delivery requirements, or an
exemption therefrom, and that if Securities are sold pursuant to a registration
statement, they will be sold in compliance with the plan of distribution set
forth therein, and acknowledges that the removal of the restrictive legend from
certificates representing Securities as set forth in Section 4(b) is predicated
upon the Company's reliance upon this understanding.
 
 
(d)           Authorized Share Increase.  As promptly as possible, but in no
event later than the Share Increase Deadline, the Company shall undertake any
and all actions necessary to authorize, approve and effect the Authorized Share
Increase, including, without limitation, (i) establishing a record date for,
duly calling, giving notice of, convening and holding a meeting of its
stockholders (the “Company Stockholders Meeting”) for the purpose of obtaining
the necessary stockholder approval for the Authorized Share Increase, (ii)
preparing and filing with the Securities and Exchange Commission a proxy
statement on Schedule 14A under the 1934 Act regarding the Authorized Share
Increase and the Company Stockholders Meeting, and mailing (or otherwise making
available in accordance with the 1934 Act and the Delaware General Corporation
Law) a copy thereof to each of the Company’s stockholders, and (iii) filing an
amendment to its Certificate of Incorporation with the Secretary of State of the
State of Delaware reflecting such Authorized Share Increase.
 
 
5.           CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
 
The obligation of the Company hereunder to issue and sell the Units to the Buyer
at the Closing is subject to the satisfaction, at or before the applicable
Closing Date, of each of the following conditions by the Buyer, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion by providing the Buyer with prior
written notice thereof:
 
 
(a)           The Buyer shall have executed each of the Transaction Documents to
which it is a party and delivered the same to the Company, which shall include,
without limitation (i) the Counterpart Signature Page to Series B Stockholders’
Agreement in the form of Exhibit E hereto and (ii) the Counterpart Signature
Page to Registration Rights Agreement in the form of Exhibit F hereto.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           The Buyer shall have delivered to the Company the Purchase Price
for each of the Units being purchased by the Buyer at such Closing.
 
 
(c)           The representations and warranties of the Buyer shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date which shall be true and correct as
of such specified date), and the Buyer shall have performed, satisfied and
complied with in all material respects the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to the Closing Date.
 
 
6.           CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE AT THE CLOSING.
 
 
The obligation of the Buyer hereunder to purchase the Units set forth opposite
the Buyer’s name on the signature page hereto at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Buyer’s benefit and may
be waived by the Buyer at any time in its discretion by providing the Company
with prior written notice thereof:
 
 
(a)           The Company shall have executed and delivered to the Buyer (i)
each of the Transaction Documents and (ii) copies of one or more certificates
representing the shares of Series D Preferred Stock being purchased by the Buyer
at the Closing pursuant to this Agreement.
 
 
(b)           The Company shall have executed and delivered to the Buyer the
Warrant Certificate representing the Warrants issued to the Buyer at the
Closing.
 
 
(c)           The representations and warranties of the Company shall be true
and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date which shall be true and correct as
of such specified date) and the Company shall have performed, satisfied and
complied with in all respects the covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.
 
7.           MISCELLANEOUS.
 
 
(a)           Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be
 
 
6

--------------------------------------------------------------------------------

 
 
 
deemed to limit in any way any right to serve process in any manner permitted by
law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT
TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
 
(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
 
 
(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
 
(d)           Severability.  If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
 
(e)           Entire Agreement; Amendments.  This Agreement and all other
Transaction Documents supersede all other prior oral or written agreements
between the Buyer, the Company, their affiliates and Persons acting on their
behalf with respect to the matters discussed herein, and this Agreement, the
other Transaction Documents and the instruments referenced herein and therein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters.  No provision of this
Agreement may be amended other than by an instrument in writing signed by the
Company and the Buyer and any of their respective successors or assigns.  No
provision hereof may be waived other than by an instrument in writing signed by
the party against whom enforcement is sought.
 
 
(f)           Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service prior to such courier’s deadline for next Business
Day delivery to the recipient (all delivery fees and charges prepaid), in each
case properly addressed to the party to receive the same.  The addresses and
facsimile numbers for such communications shall be:


 
7

--------------------------------------------------------------------------------

 

If to the Company:
 
Bonds.com Group, Inc.
529 5th Avenue, 8th Floor
New York, New York 10017
Fax No:  (212) 946-3999
Attention:  Chief Executive Officer
 
 
with a copy (for informational purposes only) to:
 
Hill Ward Henderson
3700 Bank of America Plaza
101 East Kennedy Boulevard
Tampa, Florida 33602
Telephone: (813) 227-8484
Facsimile:  (813) 221-2900
Attention:  Mark A. Danzi, Esq.
 
If to the Buyer, as set forth on the signature page hereto;
 
or to such other address, facsimile number and/or email address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to
 
 
the effectiveness of such change.  Written confirmation of receipt (A) given by
the recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by an overnight courier service shall
be rebuttable evidence of personal service, receipt by facsimile or receipt from
an overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.
 
 
(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
assigns.  Neither the Company nor the Buyer shall assign this Agreement or any
rights or obligations hereunder without the prior written consent of the Buyer.
 
 
(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
 
(i)           Expenses.  Each of the parties hereto shall bear its own
out-of-pocket expenses incurred with respect to the transactions contemplated
hereby.
 
 
(j)           Survival of Representations and Warranties and Covenants.  The
representations and warranties, covenants and agreements of the Company and the
Buyer contained in this Agreement shall survive the Closing.
 
 
(k)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
 
(l)           No Strict Construction; Definition of Business Day.  The language
used in this Agreement will be deemed to be the language chosen by the parties
to express their mutual intent, and no rules of strict construction will be
applied against any party.  As used herein, the term “Business Day” shall mean
any day other than (a) a Saturday or Sunday and (b) any day on which banks are
required or permitted to be closed in New York, New York.
 
 
8

--------------------------------------------------------------------------------

 
 
(m)           Remedies.  The Buyer shall have all rights and remedies set forth
in the Transaction Documents and all rights and remedies which such holder has
been granted at any time under any other agreement or contract and all of the
rights which such holders have under any law.  Any Person having any rights
under any provision of this Agreement shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law.  Furthermore, the Company recognizes that in the
event that it fails to perform, observe, or discharge any or all of its
obligations under the Transaction Documents, any remedy at law may prove to be
inadequate relief to the Buyer.  The Company therefore agrees that the Buyer
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.
 
 
(n)           Counsel.  The Company and the Buyer acknowledge that Hill, Ward &
Henderson, P.A. acted solely as counsel to the Company in the transactions
contemplated by this Agreement and that the Buyer is, or had the opportunity to
be, represented by separate counsel in this transaction.
 
[Signature Page Follows]
 

 
9

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Buyer and the Company have caused this Unit Purchase
Agreement to be duly executed as of the date first written above.
 

   
BONDS.COM GROUP, INC.
                     
By:
/s/ Michael O. Sanderson      
Name:
Michael O. Sanderson      
Title:
Chief Executive Officer  




 
10

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Buyer and the Company have caused this Unit Purchase
Agreement to be duly executed as of the date first written above.
 
 
BUYER:
 


Name of Buyer:
 



Number of Units:
 



Aggregate Purchase Price of Units: $
 
 (Previous Line x $100,000)



State of Residence:
 



The Units are being purchased as follows:

11